Citation Nr: 0711716	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  04-39 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss. 
 
2.  Entitlement to service connection for tinnitus. 
 
3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to March 
1971.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an August 2003 
rating decision of the VA Regional Office (RO) in St. Louis, 
Missouri that denied service connection for hearing loss, 
tinnitus and PTSD.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran contends that he now has hearing loss and 
tinnitus from infantry qualification requirements when he was 
exposed to all types of weapons fire, as well as training in 
military explosives.  He avers that he developed PTSD as a 
result of stress from contemplating the dangers and what 
could happen to him while being assigned to a nuclear 
ordinance section during active duty.  

Review of the record discloses that the veteran has not been 
provided adequate notice of the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) 
with respect to the issues currently on appeal.  The VCAA and 
its implementing regulations require that VA provide specific 
notice to claimants regarding information needed to complete 
an application for benefits, as well as specific notice 
regarding information or evidence required to substantiate a 
claim. See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The record reflects that the RO sent two VCAA notice 
letters to the veteran in 2003, but neither pointedly advised 
the veteran to submit any evidence he had in his possession 
in support of the claims.  The veteran must therefore be 
given the required notice with respect to the issues on 
appeal.  

The Board observes that in correspondence dated in January 
2005, the appellant indicated that he had received treatment 
for all of the claimed disabilities at the John Cochran and 
Jefferson Barracks VA medical centers, and related that he 
had a future appointment.  He requested that records dating 
from 2004 be obtained and associated with the claims folder.  
The veteran also stated that he had been treated at the Bay 
Pines, Florida VA Medical Center in the PTSD clinic.  As VA 
has notice of the existence of outstanding VA records, they 
must be obtained and associated with the other evidence 
already on file. See Bell v. Derwinski, 2 Vet. App. 611 
(1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The record 
discloses that VA clinical records dating through July 2003 
have been retrieved from the St. Louis VA system, and that 
clinical data through May 2001 from the Bay Pines, Florida 
facility are of record.  Therefore, any subsequent clinical 
records should be secured and associated with the claims 
folder.  

The record reflects that the veteran was afforded a VA 
audiology evaluation in July 2003 that provided the 
percentage of speech discrimination, but only summarized the 
degree of hearing impairment without delineating decibel 
losses.  The examiner indicated that the results of the 
testing were considered inconsistent and unreliable.  The 
Board finds that this audiology examination is inadequate for 
VA adjudication purposes.  Therefore, the veteran will be 
given the opportunity to report for another VA audiology 
examination, to include audiometric testing, to see if more 
reliable and definitive results can be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and insure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2006), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006), and any other 
legal precedent are fully complied with 
and satisfied.  This includes advising 
the appellant to submit any evidence 
that is in his possession in support of 
the claims.

2.  All VA clinic notes dating from 
June 2001 to the present should be 
retrieved from the Bay Pines, Florida 
VA Medical Center.  VA clinical records 
dating from August 2003 should also be 
requested from the Jefferson Barracks 
and John Cochran VA facilities and 
associated with the claims folder.  

3.  After the foregoing development has 
been completed, the veteran should be 
scheduled for an audiological 
examination to evaluate claimed hearing 
loss and tinnitus.  The examiner should 
review the claims file and a copy of 
this remand, and conduct audiometric 
testing to determine whether the 
veteran has a current hearing 
disability within the meaning of the 
law. (That is to say, whether the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; 
or whether auditory thresholds for at 
least three of those frequencies is 26 
decibels or greater; or whether speech 
recognition scores using the Maryland 
CNC Test are less than 94 percent.)  
All decibel values should be delineated 
at the applicable Hertz frequencies.  
If it is determined that the appellant 
does have hearing loss and tinnitus, 
the examiner should offer an opinion as 
to whether they are at least as likely 
as not (i.e., at least 50 percent or 
better) that the disabilities can be 
attributed to his period of active 
military service.  A complete rationale 
should be provided.

4.  The veteran must be given adequate 
notice of the 


examination, to include advising him of 
the consequences of failure to report 
under 38 C.F.R. § 3.655 (2006).  If he 
fails to appear for the examination, 
this fact should be noted in the file 
and a copy of the examination 
notification should be associated with 
the claims folder.

5.  The RO should ensure that the 
medical report requested above complies 
with this remand, especially with 
respect to the instructions to provide 
audiometric values and a medical 
opinion.  If the report is 
insufficient, or if any requested 
actions are not undertaken or 
deficient, it should be returned to the 
examiner for corrective action. See 
Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After taking any further 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If the benefits are not 
granted, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
and afforded an opportunity to respond 
before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


